Opinion

per curiam:

The opinion of the court is in response to a communication and interrogatories from the governor:
The questions propounded to the court by the chief executive are the same as those heretofore submitted by the house of representatives, and which we answered In re House Resolution No. 10. As the purpose of the governor is thereby accomplished, father answer is unnecessary. Our jurisdiction, however, is not properly invoiced by this request. The governor, under our constitution, has a duty to perform with reference to' legislation, in that he may approve or veto an enacted bill. But the occasion for the exercise of this, function does not arise until after the bill has been passed by both houses of the general assembly. The bill in question, not having, as yet, passed either house, it would seem that the governor’s questions are premature.
We are constrained, therefore, respectfully to request that the interrogatories be withdrawn.